DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 17 December 2021 amends claims 1, 11, and 15. Claim 10 has been cancelled. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Regarding the rejection of Claim 1 under 35 U.S.C. § 112(b), Applicant respectfully submits that the rejection is moot because Applicant has amended the limitation ‘the external service’ in line 10 to read as ‘the external electronic device’ according to the Examiner’s helpful suggestion.” This argument has been fully considered and is persuasive. Therefore, the previous 112(b) rejection of claims 1-10 have been withdrawn.
Applicant argues, “…but Jan fails to disclose a specific operation in which the encryption key is shared and a key and values which are used to generate the encryption key…That is, Jan fails to disclose ‘transmit, to an external electronic device by using the communication module based on a first operating system, initialization request message including unique information of the electronic device; receive, from the external electronic device by using the communication module based on a first operating system, an external electronic device nonce and authentication information of the external electronic device, and deliver, to a second operating system, the an external electronic device nonce and the authentication information of the external electronic device; when the authentication information of the external electronic device is valid, generate an encryption message by using a session key and an initial vector for a hybrid encryption, a designated key, the external electronic device nonce, and an electronic device nonce, based on the second operating system; transmit, to the external electronic device by using the communication module based on the first operating system, the encryption message; receive, from the external electronic device by using the communication module based on the first operation system, notification information for notifying successful reception of the encryption message, and deliver, to the second operation system, the notification information’ as recited in amended claim 1.” This argument has been fully considered and is persuasive. Therefore, the previous prior art rejections have been withdrawn.
Allowable Subject Matter
Claims 1-9, 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437